                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

ANDREW STARK,                                        )
                                                     )
               Plaintiff,                            )
       v.                                            )       Civil Action No. 1:19-12109-ADB
                                                     )
LONNIE G. BUNCH, Secretary                           )
of the Smithsonian Institution,                      )
                                                     )
               Defendant.                            )

                 DEFENDANT’S ASSENTED-TO MOTION FOR AN
            EXTENSION OF TIME TO ANSWER OR OTHERWISE RESPOND

       Defendant Lonnie G. Bunch, Secretary of the Smithsonian Institution (“Defendant”), by

and through his attorney, Andrew E. Lelling, United States Attorney for the District of

Massachusetts, respectfully moves the Court for a five-week extension of time to respond to

Plaintiff Andrew Stark’s (“Plaintiff”) Complaint. As grounds for this motion, Defendant states as

follows:

       1.      Plaintiff asserts an age discrimination claim under the Age Discrimination in

Employment Act of 1967, and a common law claim under Massachusetts law.                  Doc. # 1.

Defendant’s answer or other response currently is due on December 23, 2019.

       2.      Defendant requests an additional five weeks to respond. This additional time is

necessary because the undersigned has been busy preparing for a wrongful death trial before Judge

Gorton that will begin on January 6, 2020. Kinkor v. United States, et al., Civil Action No. 1:15-

14126-NMG (D. Mass.). Trial is expected to last into the week of January 13, 2020. The

defendants recently filed more than 10 motions in limine on December 16, 2019, and the several

additional pretrial documents (including witness lists, exhibits lists, and objections to motions in
limine) are due on December 23, 2019, the same day Defendant’s answer or other response is due

in this case.

        3.      In addition, the undersigned has been occupied in a putative class action against

three separate DHS agencies pending before this Court. T.M. v. McAleenan, et al., Civil Action

No. 1:19-11280-ADB (D. Mass.). In T.M., the defendants’ response to the plaintiff’s motion to

amend also is due on December 23, 2019, the same day Defendant’s answer or other response is

due in this case.

        4.      Plaintiff’s counsel has assented to the relief sought in this motion.

        WHEREFORE, Defendant respectfully requests that the Court grant his motion and allow

Defendant to answer or otherwise respond no later than January 27, 2020.

                                                       Respectfully submitted,

                                                       LONNIE G. BUNCH
                                                       Secretary of the Smithsonian Institute

                                                       By his attorney,

                                                       ANDREW E. LELLING
                                                       United States Attorney

                                               By:     /s/ Jason C. Weida
                                                       Jason C. Weida (BBO # 663097)
                                                       Assistant United States Attorney
                                                       United States Attorney’s Office
                                                       1 Courthouse Way, Suite 9200
                                                       Boston, Massachusetts 02210
                                                       (617) 748-3180
Dated: December 23, 2019                               Jason.Weida@usdoj.gov




                                                  2
                         LOCAL RULE 7.1(a)(2) CERTIFICATION

        I hereby certify that, by email on December 18, 19, 21, and 23, 2019, I conferred with
Plaintiff’s counsel, who assented to the relief sought in this motion.

                                                     /s/ Jason C. Weida
                                                     Jason C. Weida
                                                     Assistant U.S. Attorney


                                CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper
copies will be sent to those indicated as non-registered participants by First Class Mail.

                                                     /s/ Jason C. Weida
                                                     Jason C. Weida
Dated: December 23, 2019                             Assistant U.S. Attorney




                                                 3
